DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 6,129,464) and further in view of Nishihara (US 4,652,765).
With regard to claim 1, Nakamura discloses an electronic device (A) [printing device; Fig. 1] comprising: 
a moving body (5) [carriage] that moves along a first axis [Fig. 1]; 
a first sensor (21a) that detects the moving body passing a reference position while moving along the first axis [Col. 7; lines 42-50];
a second sensor (21b) that outputs a second phase signal (Pb1) of a second phase according to the moving body moving along the first axis Col. 7; lines 42-50], wherein the second phase is shifted from a first phase [Fig. 5 & Fig. 6]; and

Nakamura does not disclose an operation control mode, sets, as a position pertaining to an origin on the first axis, a position of an earliest edge of the first phase after the second phase signal switches from a level identical with the level of the second phase signal indicated by the information data stored in the setting mode to a different level after the first sensor detects the reference position.
However, Nishihara teaches setting as a position pertaining to an origin on the first axis, a position of an earliest edge of the first phase after the second phase signal switches from a level identical with the level of the second phase signal indicated by the information data stored in the setting mode to a different level after the first sensor detects the reference position. [Abstract]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of Nishihara with the electronic device of Nakamura in order that the earliest edge can be detected with a simplified construction and without the adverse influence due to the strength of the sensor.
With regard to claim 2, Nakamura’s modified electronic device discloses all the limitations of claim 1 and Nakamura also discloses wherein the second phase signal has a phase difference of substantially 90 degrees from a first phase signal of the first phase [Fig. 5].
With regard to claim 5, Nakamura discloses an operation method comprising:
in a setting mode, storing information data [Col. 4; lines 37-39] indicating a level of a second phase signal (Pb1) of a second phase at a time when a first sensor detects (21a) a reference position that a moving body (5) passes while moving along a first axis [Fig. 1], wherein a second sensor (21b) outputs the second phase signal according to the moving body moving along the first axis, and the second phase is shifted from a first phase [Fig. 5 & 6].

Nakamura does not disclose an operation control mode, sets, as a position pertaining to an origin on the first axis, a position of an earliest edge of the first phase after the second phase signal switches from a level identical with the level of the second phase signal indicated by the information data stored in the setting mode to a different level after the first sensor detects the reference position.
However, Nishihara teaches setting as a position pertaining to an origin on the first axis, a position of an earliest edge of the first phase after the second phase signal switches from a level identical with the level of the second phase signal indicated by the information data stored in the setting mode to a different level after the first sensor detects the reference position. [Abstract]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of Nishihara with the electronic device of Nakamura in order that the earliest edge can be detected with a simplified construction and without the adverse influence due to the strength of the sensor.

With regard to claim 6, Nakamura discloses a non-transitory computer-readable recording medium [floppy disk; Col. 4; lines 39-40] storing a program of a system, wherein the program is configured to allow a computer in an electronic device to:
in a setting mode, store information data [Col. 4; lines 37-39] indicating a level of a second phase signal (Pb1) of a second phase at a time when a first sensor (21a) detects a reference position that a moving body (5) passes while moving along a first axis [Col. 7; lines 42-50], wherein a second sensor (21b) outputs the second phase signal according to the moving body moving along the first axis, and the 
However, Nishihara teaches setting as a position pertaining to an origin on the first axis, a position of an earliest edge of the first phase after the second phase signal switches from a level identical with the level of the second phase signal indicated by the information data stored in the setting mode to a different level after the first sensor detects the reference position. [Abstract]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the teaching of Nishihara with the electronic device of Nakamura in order that the earliest edge can be detected with a simplified construction and without the adverse influence due to the strength of the sensor.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 6,129,464) and further in view of Nishihara (US 4,652,765) as applied to claim 1 above, and further in view of Itoh (US 2012/0182336).
With regard to claim 4, Nakamura’s modified electronic device discloses all the limitations of claim 1 and Nakamura also discloses wherein the moving body has an inkjet head (not labeled) [Col. 4; lines 58-59] that moves along the first axis and wherein the electronic device proceeds to the setting mode in response to replacement of an ink cartridge or starting-up of the electronic device [carriage moves to home position].  
Nakamura modified does not teach the inkjet head moves in a direction that intersects with the first axis.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to move the inkjet head in an intersecting direction in order to improve printed image quality.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 appears to be allowable because the prior art does not teach or make obvious 
a second sensor includes a first phase sensor that outputs a first phase signal of a first phase and a second phase sensor that outputs a second phase signal and wherein the setting mode includes a first setting mode and a second setting mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853